Title: Enclosure II: Edmund Randolph’s Memorandum of a Conference with Josef de Jaudenes, 26 August 1794
From: Randolph, Edmund
To: 


IIEdmund Randolph’s Memorandum of a Conference with Josef de Jaudenes
Substance of the Conference between Mr. Jaudenes, Commissioner of his Catholic majesty, and Edmund Randolph, Secretary of State, at the Office of the Department of State, on Monday the 25 day of August 1794; in consequence of the request of the said Secretary.
After expressing his regret at being obliged to draw Mr. Jaudenes from New York, Mr. Randolph stated the sensibility excited in the President, on being informed that the treaty between the United States and Spain was suspended for the causes expressed in his letter of the 16th. instant. Mr. Jaudenes observed, that he had at first meditated to make the communication orally; but he finally resolved to make it by letter, intending, if any explanations were necessary, to come to Philadelphia, should he be requested. He reciprocated the sentiments of regret at the situation, to which the Treaty was reduced.
Mr: Randolph then took up Mr. Jaudene’s letter of the 16th. August, and desired to understand the nature of the objection, as to the powers of the Commissioners not being ample. Mr. J. entered into a detail of the transaction from its commencement in December 1791; as it appears from the memoranda of Mr. Jefferson, and the letters between the Spanish Commissioners and him; adding, that it appeared to be Mr. Jefferson’s policy to negotiate for the Missisippi alone; whereas his Catholic Majesty would never treat, but upon all the subjects, unadjusted between him and the United States. Mr. J. observed, that he had indeed understood, that very comprehensive Powers had been afterwards given to the Commissioners; but the nature of them was not made known  to him by Mr. Jefferson. As Mr. J. did not appear to have seen them, and he laid much stress upon an admonition, which he contends, he frequently gave Mr. Jefferson, that the Powers of the Commissioners should be as comprehensive, as those which Mr. Gardoqui formerly brought with him, Mr. R. shewed him the Powers of the American Commissioners. He considered them, as sufficiently comprehensive upon the face of them. Mr. R. remarked, that their comprehensiveness must have been known to the Spanish Ministry, at a very early period; as the exchange of powers precedes every act of Negotiation. This Mr. J. thought probable. Mr. R. expressed some degree of surprise, that after so much time spent in the negotiation, after repeated recognitions of its pendency as well by the Spanish Ministry, at Madrid, as the Spanish Commissioners here, the progress of it should be checked by an objection, which, if valid, ought to have been urged at the beginning, when it might have been immediately removed. To this J. replied, that he was not instructed in the reasons of his Court, farther than he had quoted to Mr. R. in his letter of the 16. August. But as the conference was free, he might conjecture, that they were governed by considerations like these: that the objection to powers was never too late, if as the business advanced, it was found, that they were narrowed by the instructions of the Commissioners, or by the obstinacy of their conduct, than they appeared to be on the face of the paper, which contained them: that his Catholic Majesty might be resolved to treat upon all the matters or none; being desirous of settling every controversy, and possibly seeing some connection between them: that Mr. J. had expressed his apprehension to his Court, that the Missisippi was the object, which the negotiation had principally in view: that this would naturally attract their attention, and induce them to sound and explore; and if they did not find perfect explicitness on the occasion, they might suspect, that the Union of all the subjects was not intended by the United States. Indeed Mr. J. dropped an Idea, that all the States were not solicitous for the Missisippi; that a majority of them were against it; and that the attempt to gain it, might perhaps be conceived, as set on foot, rather to pacify Kentucky, than really to obtain it.
This Idea, Mr. R. denied to have any foundation: but Mr. J. seemed to renew it in another form namely; that any concession, which might be necessary to adjust the dispute, tho’ agreeable to some of the States would be disagreeable to the others, and that there was a kind of indisposition in the States for one of them to give up any of its own advantages for the accommodation of the others. To this Mr. R. answered, that there ought not to be a doubt for a moment, that what was stipulated by the United States in Treaty, would be faithfully fulfilled. But it was necessary to return to the supposition above mentioned, of secret instructions, or the particular conduct of the Commissioners restricting the powers to the Missisippi only.
This is the second part of Mr. Js. letter, requiring explanation.
Mr. R. inquired, whether the Commissioners had been interrogated upon their instructions, and had answered, that they were restricted? Whether they had declared that they would not proceed upon a new subject, until the Missisippi was definitively settled, without relation to any other matter? Mr. J. could afford no information; not being himself informed. He only observed, that the Spanish Nation being candid and sincere in its transactions would quickly receive disgust, if it should have appeared, that the Commissioners, deviated from Candor and sincerity on their part.

In the third place Mr. R. desired an explanation of what was meant by the requisition of a Minister, whose character, conduct and splendor, would render them proper &c. Mr. J. replied, that when the negotiation was first talked of, Mr. Jefferson asked him if Mr. Carmichael would be acceptable; to which Mr. J. answered with a reluctance, which nothing but a sense of duty could overcome, that there was a deficiency of decorum &c. &c. in Mr. Carmichael. Mr. Jefferson then said suppose we unite Mr. Short with him? Mr. J. replied, that he was not personally acquainted with Mr. Short; but he presumed that Mr. Jefferson would not contemplate an unfit person. Some time afterwards Mr. J. was about to say to Mr. Jefferson that Mr. Pinckney would be acceptable, and might probably touch at Madrid for that purpose; but he was told by Mr. Jefferson that the President had already nominated Messrs. Carmichael and Short. Upon hearing this, Mr. J. considered himself as being no longer at liberty to animadvert upon an appointment which was consummated. But Mr. J. still declaring his inability to assign any reasons, except those contained in his letter of August 16 which were the whole of what had been written by his Court, said, that he might conjecture it to be possible, that Mr. Short being as Chargé des affaires the author of the offensive Memorial which was addressed to Spain thro’ the French Minister at Madrid had imbibed sentiments too violent and might have expressed them too vehemently. He might perhaps too have partaken too much of Mr. Carmichael’s style of behaviour. Mr. J. then explained the words Character, conduct and Splendor thus. By character he meant a Diplomatic grade (no matter what) invested with full powers for all objects: by conduct, a proper attention to the Court and a proper behaviour in the management of the negotiation: by Splendor, personal dignity and self respect. Splendor as the effect of honorary birth, or proceeding from such Considerations was not included in his expression.
Mr. R. then asked Mr. J. if the negotiation was at a stand. He answered, that he presumed it was.
Mr. R. disclaiming all knowledge of what the President’s ultimate opinion would be, but desirous of knowing whether if another character was to be sent to Spain, the old delays would be repeated, was assured by Mr. J. that in his Opinion, the business might be immediately settled, either by a treaty, signed and executed or by a statement of the terms, upon which a Treaty might be concluded.

Edm: Randolph August 26th. 1794

